Citation Nr: 1760457	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a VA Regional Office (RO) in St. Petersburg, Florida.

In that decision, the RO denied an rating increase for  posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the Board and in February 2010 submitted a completed application for TDIU.  In April 2010, the RO issued a rating decision denying TDIU.

In May 2012, the Board remanded the claim for the RO to obtain VA treatment records for PTSD, and for a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  The Veteran underwent a VA examination in May 2012.    In a September 2012 rating decision, the RO increased the Veteran's rating for PTSD from 30 percent to 50 percent, effective May 8, 2012, the date of the VA examination.  The Veteran continued to disagree with the rating provided.

In November 2013, the Board decided the issue of increased rating, granting a 50 percent rating, but no higher, prior to May 8, 2012, and remanded the issue of TDIU.  The remand directed the RO or appeals management center (AMC) to comply with notice requirements for the Veteran's TDIU claim, and to contact the Veteran and his representative for any information, evidence, or outstanding medical records for his service-connected disabilities necessary to substantiate the Veteran's claim for TDIU.  The RO/AMC was further directed to obtain a new VA examination to determine if the Veteran's service-connected disabilities render him unemployable. 


In the November 2013 remand, the Board noted that the Veteran did not perfect an appeal of the April 2010 rating decision denying TDIU.  The Board found, however, that the issue of TDIU had been reasonably raised by the record and was properly before the Board by virtue of the Veteran's increased rating claim for PTSD pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).  

In December 2011, the Veteran presented sworn testimony at a Travel Board hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Board notes that in November 2017, the Veteran's representative requested an expedited adjudication of this claim.  The Board has not formally granted this request, the issuance of this timely decision constructively grants the status, and has not prejudiced the Veteran.


FINDING OF FACT

From December 2011, the Veteran's service-connected PTSD precludes substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU from December 2011 have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for TDIU was remanded by the Board in November 2013 for a VA examination that would determine if the Veteran's service-connected disabilities render him unemployable.  An additional examination was requested.  Review of the completed development reveals that substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Once a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R.§ 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Further, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Veteran contends that his service-connected disabilities, mainly PTSD, render him unable to maintain gainful employment, and that he is entitled to a total disability rating based on individual unemployability.  He reported that he last worked in July 2008, when he was terminated from a community work therapy program at a VAMC.  The Veteran's work history includes being a general laborer and he has a high school education.  

The Veteran's service-connected PTSD has been rated 50 percent disabling.  He is also in receipt of a 30 percent rating for his ischemic heart disease.  His combined disability rating is 70 percent.  As such, the Veteran meets the threshold schedular criteria for the award of TDIU.

VA progress notes from September 2008 indicate that the Veteran was capable of competitive employment at that time, indicating that the Veteran's PTSD was stable and that he had improved with the VA work program.  However, in October 2008, a VA opinion stated that the Veteran had problems with anger management and had a low frustration tolerance that impaired his ability to function occupationally.  The opinion explained that the Veteran's symptoms had worsened since his work termination in July 2008.  The Veteran was also participating in a homeless veteran's program and the caseworker noted his unemployment since July 2008.

March 2009 VA progress notes showed that the Veteran's coping skills were limited, and his significant economic problems increased his PTSD symptoms.  In March 2009, the Veteran underwent a VA examination for PTSD.  The Veteran reported having positive relationships with each of his children and his wife, from whom he is separated.  The examiner found his PTSD symptoms to be mild to moderate.  The examiner indicated that the Veteran's reliability and productivity were reduced due to PTSD symptoms but did not address the Veteran's employability, nonetheless the examiner noted that there were no significant changes since the Veteran's previous PTSD evaluation, which was prior to his unemployment.  

At the December 2011 hearing, the Veteran testified that he had memory problems and triggered panic attacks due to his PTSD, and that his symptoms had worsened since his diagnosis in 2009.  (Hearing Transcript (HT) pp. 4, 7-8, 11.)  As a result, the Veteran testified that he avoids crowded places, avoids social situations, and he gets disoriented and forgets where he is going.  (HT pp. 4-6.)  He also testified that that he experiences panic attacks upon seeing people of Asian ethnicities, if he hears certain noises, or is in a confined space such as an elevator.  (HT pp. 4-6).  

On VA examination in May 2012, the examiner noted that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  Although the examiner noted that some exaggeration of current symptoms was likely, the Veteran had recurrent distressing dreams, avoided thoughts, feelings or conversations associated with or that arouse recollections of his stressor event, feelings of detachment, difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating, among other psychiatric symptoms.  The examiner also noted that those symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

On a January 2014 VA examination for the Veteran's service-connected ischemic heart disease, the examiner opined on his employability.  The examiner stated that this disability would preclude the Veteran from doing a physical job, but that he would be able to do a sedentary job, with restrictions, including more frequent breaks.

On separate VA examination in January 2014, the Veteran described being withdrawn, having feelings of isolation, loss of interest, depressed mood, low energy, poor sleep, poor attention and concentration, and feelings of guilt, shame, helplessness, and hopelessness.  He reported certain social and object triggers that would induce intrusive thoughts, distress, and recurring nightmares.  The examiner noted that the Veteran has occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due largely to his service-connected PTSD.  The examiner further indicated that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and had difficulty in adapting to stressful circumstances including work or a work-like setting.  The Veteran had memory problems, impaired sleep, psychological distress, avoidance behaviors, detached feelings; irritability and anger, hypervigilance, increased startle response and decreased concentration.  

In May 2014, the January 2014 VA examiner who evaluated the Veteran for PTSD was asked to provide an opinion addressing how the Veteran's mental health affects his ability be gainfully employed.  The examiner determined that the Veteran could retain instructions and sustain concentration to perform simple tasks, but his ability to sustain concentration to task persistence and pace was moderately impaired.  Significantly, the examiner also found the Veteran's ability to respond appropriately to coworkers, supervisors, or the general public to be moderately impaired.  The Veteran's ability to respond appropriately to changes in the work setting were considered markedly impaired.  The examiner also noted that the Veteran's continued disturbed sleep and difficulty dealing with people moderately impacted his employability.  Finally, the examiner opined that the Veteran's mental condition did not preclude occupational functioning in a sedentary, structured, solitary work environment that accommodates physical limitations.  However, the Board finds that this opinion is in contrast with the objective findings in the examination report, which indicates that the Veteran could not adapt to a work setting.

In light of the foregoing, despite the opinions of January and May 2014 suggesting that the Veteran could work at a sedentary job with limitations, the Board finds that the evidence of record supports a finding of entitlement to TDIU.  

The Veteran meets the schedular criteria for a TDIU rating.  Next, as stated, a finding for TDIU is a legal determination to be decided by VA based on the evidence of record.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In that regard, from the period beginning in December 2011 (the date of his personal hearing), the Board finds that the overall probative evidence is persuasive that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  The Veteran is limited physically and mentally.  Entitlement to a TDIU is warranted from December 2011.  

However, for period prior to December 2011, there is no indication that the Veteran's disabilities alone or in concert precluded employment.  Records pre-dating his December 2011 personal hearing describe the Veteran's overall functional impairment as mild to moderate, which was described by the 2010 clinician as being similar to what was shown at his last examination.    Reference is also made to the September 2008 progress note indicating that the Veteran was capable of competitive employment,  that the Veteran's PTSD was stable, and that he had improved with the VA work program.  By contrast, when he testified in December 2011, the Veteran endorsed increased symptomatology, which included previously unreported symptoms of avoidance of crowded places and social situations, disorientation, forgetfulness, panic attacks, exaggerated startle response, and claustrophobia.





ORDER

Entitlement to a TDIU from December 2011 is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


